FIDELITY EXPLORATION & PRODUCTION COMPANY Estimated Future Reserves Attributable to Certain Leasehold and Royalty Interests SEC Parameters As of December 31, 2009 /s/ Joseph E. Blankenship, P.E. Joseph E. Blankenship, P.E. TBPE License No. 62093 Senior Vice President RYDER SCOTT COMPANY, L.P. TBPE Firm Registration No. F-1580 RYDER SCOTT COMPANY PETROLEUM CONSULTANTS RYDER SCOTT COMPANY PETROLEUM CONSULTANTS TBPE REGISTERED ENGINEERING FIRM F-1580 FAX (713) 651-0849 1100 LOUISIANASUITE 3800 HOUSTON, TEXAS 77002-5218 TELEPHONE (713) 651-9191 January 22, 2010 Fidelity
